DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (WO 2017013739 Machine translated, “Arita”) in view of Kondo et al. (JP 2017187955 Machine translated Japanese Patent, “Kondo”).

Regarding claim 1, Arita teaches, A driving support device (Fig. 1) for supporting driving performed by a driver of a vehicle, comprising:
(Page 3 Last paragraph: “Next, note the target detection unit 3 will be described attention object to be detected. Examples of attention target, moving body around the host vehicle (vehicle, motorcycle, bicycle, and pedestrian), obstacles (falling object, guard rail, such as the difference in level), a specific point (intersection, accident hotspots, etc.), specific and the like of the feature (such as a land mark) is. Among them, mobile and obstacles around the host vehicle can be detected using millimeter wave radar of the vehicle, DSRC (Dedicate Short Range Communication) unit, such as a camera (e.g. an infrared camera). Moreover, particular point or feature can be detected on the basis of the map information including their position information and the position information of the own vehicle.”)
to generate a visual attraction stimulation image that appears to move from a position farther than the target object towards a position where the target object exists; (See Fig. 8, the visual attraction image (arrow)  moves from a far position  towards the target object 90. At t= 0, the visual attraction simulation image is 102a which far from the target object 90. The visual attraction image moves to a middle position (see 102b) at t= 0.5 sec and t = 1.0 sec the visual attraction simulation image 102c is near the target object 90. 


    PNG
    media_image1.png
    682
    463
    media_image1.png
    Greyscale

)
to cause a display device that displays an image in superimposition on the real object to display the visual attraction stimulation image; ( See Fig. 8 real object is element 90 and the and the visual attraction image 102 (a, b or c) are superimposed on a display.)
Arita doesn’t expressly teach, to receive body information from a body information detector acquiring the body information on the driver, to calculate a value indicating body reaction to visual stimulation sensed by the driver from the body information, and to correct a display parameter that determines display condition of the visual attraction stimulation image based on the value indicating the body reaction so as 
However, Kondo teaches, to receive body information from a body information detector acquiring the body information on the driver, (“[0005]…..  A line of sight detection unit (11) for detecting the line of sight direction (33) of the driver”.  Line of sight is the body information and line of sight detection unit is the body information detector. )
to calculate a value indicating body reaction to visual stimulation sensed by the driver from the body information, (“[0006] In the first line-of-sight guiding apparatus according to the present invention, the display unit is configured so that the angle formed by the visual stimulation direction (43) directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection unit is equal to or less than a preset value.” The angle between the formed by the visual stimulation direction (43) directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection unit is the value is the value indicating body reaction to visual stimulation sensed by the driver from the body information.)
and to correct a display parameter that determines display condition of the visual attraction stimulation image based on the value indicating the body reaction so as to change a degree of the visual stimulation given to the driver by the visual attraction stimulation image. (“[0006] In the first line-of-sight guiding apparatus according to the present invention, the display unit is configured so that the angle formed by the visual stimulation direction (43) directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection unit is equal to or less than a preset value, The visual stimulus is displayed at the initial position (P 0)” If the angle formed by the visual stimulation direction (43) directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection is more than preset value, the display unit brings the initial position at a position corresponding to an angle within the preset value. The movement of initial position is the correction of display parameter.).
Kondo and Arita are analogous as they are from the field of providing virtual image at vehicle display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Arita to have included to receive body information from a body information detector acquiring the body information on the driver, to calculate a value indicating body reaction to visual stimulation sensed by the driver from the body information, and to correct a display parameter that determines display condition of the visual attraction stimulation image based on the value indicating the body reaction so as to change a degree of the visual stimulation given to the driver by the visual attraction stimulation image as taught by Kondo.
The motivation to include Kondo is the quickly guide the driver to an obstacle in the case of driver is not looking towards the obstacle.



Claim 13 is directed to a non-transitory computer-readable storage medium (Page 6 Last Paragraph: “Software and the like is written as a program and stored in the memory 42. The processor 41 of the processing circuit 40, by reading and executing programs stored in the memory 42, to implement the functions of the respective units.” )and its elements are similar in scope and function of the elements of the apparatus claim1 and therefore claim 13 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 2, Arita as modified by Kondo teaches, teaches, wherein the processing circuitry starts the movement of the visual attraction stimulation image at the position farther than the target object and ends the movement of the visual attraction stimulation image at the position where the target object exists. (Arita See Fig. 8, the visual attraction image (arrow)  moves from a far position to a position of the target object 90. At t= 0, the visual attraction simulation image is 102a which far from the target object 90. The visual attraction image moves to a middle position (see 102b) at t= 0.5 sec and t = 1.0 sec the visual attraction simulation image 102c is at the target object 90.) 


    PNG
    media_image1.png
    682
    463
    media_image1.png
    Greyscale

)
Regarding claim 4, Arita as modified by Kondo teaches, wherein the processing circuitry corrects the display parameter so as to reduce the visual stimulation given to the driver by the visual attraction stimulation image when the value indicating the body reaction is greater than or equal to a predetermined first threshold value. (Kondo, “[0052]….The line-of-sight guide apparatus 1 holds an upper limit value preset for the angle α. The line-of-sight guide apparatus 1 sets the position of the initial position P 0 so that the angle α is greater than 0 degrees and equal to or less than the upper limit value.” Here the angle alpha has a lower limit of zero degree which is the claimed predetermined first threshold value.)


Regarding claim 5, Arita as modified by Kondo teaches, wherein the processing circuitry corrects the display parameter so as to strengthen the visual stimulation given to the driver by the visual attraction stimulation image when the value indicating the body reaction is less than a predetermined second threshold value. (Kondo, “[0052]….The line-of-sight guide apparatus 1 holds an upper limit value preset for the angle α. The line-of-sight guide apparatus 1 sets the position of the initial position P 0 so that the angle α is greater than 0 degrees and equal to or less than the upper limit value.” Here the angle has an upper limit and this limit is the claimed predetermined second threshold value.)

Regarding claim 6, Arita as modified by Kondo teaches wherein the processing circuitry does not correct the display parameter when the value indicating the body reaction is less than a predetermined second threshold value. (Kondo, “[0052]….The line-of-sight guide apparatus 1 holds an upper limit value preset for the angle α. The line-of-sight guide apparatus 1 sets the position of the initial position P 0 so that the angle α is greater than 0 degrees and equal to or less than the upper limit value.” Here the angle has an upper limit and this limit is the claimed predetermined second threshold value. If the value indicating the body reaction is less than the second threshold (upper limit of alpha), it would have been obvious that Kondo doesn’t correct the display parameter because the goal of Kondo is to place the visual stimulus image within the angle alpha.)

Regarding claim 7, Arita as modified by Kondo teaches, wherein the processing circuitry includes a body reaction measurer that calculates the value indicating the body reaction based on a result of measuring a change in one or more of facial expression, muscle tonus, a flexor reflex, a heart rate, a blood pressure value, a line of sight and driving action of the driver. (Kondo, The body reaction measurer is an integral part of the first line-of-sight guiding apparatus. “[0006] In the first line-of-sight guiding apparatus according to the present invention, the display unit is configured so that the angle formed by the visual stimulation direction (43) directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection unit is equal to or less than a preset value.” The angle between the formed by the visual stimulation direction directed to the visual stimulus from the viewpoint of the driver and the line-of-sight direction detected by the visual line detection unit is the value is the value indicating body reaction to visual stimulation sensed by the driver from the body information.)

Allowable Subject Matter
Claims 3 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to be allowable because the best combination of the available prior arts fails to expressly teach the limitation as a whole, “wherein the value indicating 

Claim 8 is objected to be allowable because the best combination of the available prior arts fails to expressly teach the limitation as a whole, “wherein the processing circuitry determines a visual attraction stimulation image from which the driver sensed visual stimulation by using an elapsed time from a time point when the visual attraction stimulation image is presented to appearance of a change in the body information on the driver and corrects the display parameter of the visual attraction stimulation image.”

Claim 9 is objected to be allowable because the best combination of the available prior arts fails to expressly teach the limitation as a whole, “wherein the processing circuitry determines a weight value corresponding to a viewpoint vector of the driver based on the viewpoint vector at a time when the visual attraction stimulation image is presented, and uses the weight value in the correction of the display parameter.”

Claim 10 is objected to be allowable because the best combination of the available prior arts fails to expressly teach the limitation as a whole, “wherein the processing circuitry performs adjustment of the display parameter by using one or more of a moving speed of the visual attraction stimulation image, a moving distance of the visual attraction stimulation image, a moving direction of the visual attraction stimulation image, and a weight value based on a viewpoint vector.”

Claim 11 is objected to be allowable because the best combination of the available prior arts fails to expressly teach the limitation as a whole, “wherein
when strengthening the visual stimulation given by the visual attraction stimulation image, the processing circuitry performs one or more of increasing a moving speed of the visual attraction stimulation image, increasing a moving distance of the visual attraction stimulation image, and making a moving direction of the visual attraction stimulation image closer to a direction heading towards the vehicle, and
when inhibiting the visual stimulation given by the visual attraction stimulation image, the processing circuitry performs one or more of decreasing the moving speed of the visual attraction stimulation image, decreasing the moving distance of the visual attraction stimulation image, and making the moving direction of the visual attraction stimulation image closer to a direction heading towards a position separate from the vehicle.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent# 8947219 teaches displaying a virtual image superimposed on a vehicle display to work as  warning image.
US patent publication2019032575 [0104] teaches determing the body reaction of the driver.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612